Case 6:19-cv-01824-RBD-DCI Document9 Filed 10/16/19 Page 1 of 3 PagelD 47

 

 

AFFIDAVIT OF SERVICE
UNITED STATES DISTRICT COURT
District of Florida
Case Number: 6:19-C\V-1824-
ORL-37DClI
Plaintiff:
PETER KAYAT, individually and on behalf of all others similarly situated MiII HII || | | |
vs: 2019004286
Defendant:

SENOR FROG'S ORLANDO, LLC, a Florida Limited Liability Company

For:

Andrew Shamis
Shamis & Gentile, P.A.
14 NE ‘st Ave,

Suite 400

Miami, FL 33132

Received by GLOBAL PROCESS SERVICES CORP. on the 25th day of September, 2019 at 3:44 pm to be served
on SENOR FROG'S ORLANDO, LLC C/O REGISTERED AGENT: OMAR LICON, 8747 International Dr. #103,
Orlando, FL 32819.

|, Marbel Hernandez, being duly sworn, depose and say that on the 3rd day of October, 2019 at 11:30 am, I:

LIMITED LIABILITY SERVICE: served the within named Limited Liability Company by leaving a true copy of this
SUMMONS IN A CIVIL ACTION; CLASS ACTION COMPLAINT at the address of 8747 International Dr. #103,
Orlando, FL 32819 with the date and hour of service endorsed thereon by me to Tracy Glinting as Manager,
informing said person of the contents therein, pursuant to F.S. Chapter 48.062.

Description of Person Served: Age: 36, Sex: F, Race/Skin Color: White, Height: 5'10", Weight: 140, Hair: Black,
Glasses: N

| certify that | am over the age of 18, have no interest in the above action, and am a Certified Process Server, in
good standing, in the judicial circuit in which the process was served.

Marbel Hernandez I
Sworn to before me on the 3rd day I.D. No.: 0368
of October, 2019 by the affiant who is personally

kylown to me

 

  

GLOBAL PROCESS SERVICES CORP.
P.O. Box 961556

= 4 Miami, FL 33296
NOTARY PUBLIC (786) 287-0606

 

Our Job Serial Number: ANY-2019004286
Ref: 19-2306

Gopyright © 1992-2019 Database Services, Inc. - Process Server's Toolbox V8.1c
Case 6:19-cv-01824-RBD-DCI Document9 Filed 10/16/19 Page 2 of 3 PagelD 48

Ole
a) Case 6:19-cv-01824-RBD-DCI Document 3 Filed 09/23/19 Page 1 of 2 PagelD 22

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA

PETER KAYAT, individually and on behalf of all others Case No, 6:19-cv-1824-ORL-37DCI
similarly situated,

CLASS ACTION

Plaintiff, i0 [ Ishq at
v. SUMMONS 130 em
7 ; ‘ , i
SENOR FROG'S ORLANDO, LLC, a Florida Limited ORS # O36

Liability Company,

Defendant.

 

 

 

 

SUMMONS IN A CIVIL ACTION

TO: (Defendant's name and address) Senor Frog's Orlando, LLC
Registered Agent:
Omar Licon
8747 International Dr. #103
Orlando, FL 32819

A lawsuit has been filed against you.

Within 21 days after service of this Summons On you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attoruey,
whose name and address are: Shamis & Gentile, P.A.

Andrew J. Shamis, Esq.
14 NE I* Ave, STE 1205
Miami, FL 33132
305-479-2299

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint,
You also must file your answer or motion with the court.

CLERK OF CO8RF oo

  

 
Case 6:19-cv-01824-RBD-DCI Document9 Filed 10/16/19 Page 3 of 3 PagelD 49

Case 6:19-cv-01824-RBD-DCI Document 3 Filed 09/23/19 Page 2 of 2 PagelD 23

Civil Action No.
PROOF OF SERVICE

(This section should not be filed with the court unless required by Fed. R. ork P.4 ())
Senor fro o4\ Orlands ,LLe

This summons for (name Seana ee ifany) of Ksis tertd A Ser ut : Oma Ee 40on
was received by me on (date) SY bos” S OOF _ G

 

 

 

a I personally served the summons on the individual at (place)
On(date) : or
7 I left the summons at the individual’s residence or usual place of abode with (name)

, 4 person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

I served the summons on (name of individual) Tract GS of L1G , who is
esignated by law to accept service of process on behalf of ood of organization) Oa
“sm 2 i. bri dv, ULE clo Koc ih ere on (date 10f3/1F at or

Omer Litow 1] 30am
TI returned fhe oe unexecuted because :or

 

[Other (specify):

My fees are $ for travel and $ for services, for a total of $ 0,00

 

I declare under penalty of perjury that this information is true.

ate ‘ rat 0/ CY
paclotoberé Ply SS
Mabel Header Crh fed es

Printed name and titleff 03b
Ghoba/ Macess Servi ces, Corp
0. Bok. GGISSC
Miawni FC SB29¢

Server 's Address

 
